Exhibit 10.3

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of January 15, 2016, is made
by and between Dataram Corporation, a Nevada corporation, formerly a New Jersey
corporation (“Company”), and the holder of Warrants (as defined herein)
signatory hereto (the “Holder”).

 

WHEREAS, pursuant to that certain Series A Preferred Stock Purchase Agreement
(the “Purchase Agreement”), dated as of October 20, 2014, by and between the
Company and the Holder, whereby, among other things, the Holder purchased from
the Company shares of the Company’s Series A Preferred Stock (the “Series A
Preferred Stock”) and warrants (the “Warrants”) to purchase shares of the
Company's common stock (the “Common Stock”), which such purchase and sale closed
on October 30, 2015;

 

WHEREAS, the Holder holds such number of shares of Series A Preferred Stock and
Warrants as set forth on Schedule A hereto (such shares of Series A Preferred
Stock and Warrants, the “Exchange Securities”);

 

WHEREAS, the Company has authorized a new series of convertible preferred stock
of the Company designated as 0% Series B Convertible Preferred Stock, $0.001 par
value, the terms of which are set forth in the Certificate of Designation of
Preferences, Rights and Limitations of 0% Series B Convertible Preferred Stock
(the “Certificate of Designations”) in the form attached hereto as Exhibit A
(together with any convertible preferred shares issued in replacement thereof in
accordance with the terms thereof, the “Preferred Stock”), which Preferred Stock
shall be convertible into the Company’s Common Stock, in accordance with the
terms of the Certificate of Designations;

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Exchange Securities for shares
of Preferred Stock.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

 

1.      Terms of the Exchange. The Company and Holder agree that the Holder will
exchange the Exchange Securities and will relinquish any and all other rights he
may have under the Exchange Securities in exchange for such number of shares of
Preferred Stock (the “Preferred Shares”, and such Preferred Shares as converted
into Common Stock, the “Conversion Shares”, and together with the Preferred
Shares, the “Securities”) as set forth on Schedule A, annexed hereto.

 

2.      Closing. Upon satisfaction of the conditions set forth herein, a closing
shall occur at the principal offices of the Company, or such other location as
the parties shall mutually agree. At closing, Holder shall deliver certificates
representing the Exchange Securities to the Company and the Company shall
deliver to such Holder a certificate evidencing the Preferred Shares, in the
name(s) and amount(s) as indicated on Schedule A annexed hereto. Upon closing,
any and all obligations of the Company to Holder under the Exchange Securities
shall be fully satisfied (including any rights related to the Exchange
Securities under the Purchase Agreement or the Certificate of Designation
governing the Series A Preferred Stock (the “Series A Certificate of
Designation”) or any rights the Holder may have to receive dividends with
respect to the Series A Preferred Stock pursuant to the Series A Certificate of
Designation), the certificates evidencing the Exchange Securities shall be
cancelled and Holder will have no remaining rights, powers, privileges, remedies
or interests under the Exchange Securities.

 

  

 



3.Further Assurances

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

4.      Representations and Warranties of the Holder. The Holder represents and
warrants as of the date hereof and as of the closing to the Company as follows:

 

a.       Authorization; Enforcement. The Holder has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Holder and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder.  This Agreement has been
(or upon delivery will have been) duly executed by the Holder and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Holder enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

b.      Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, the
Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

c.       Information Regarding Holder. Holder is an “accredited investor”, as
such term is defined in Rule 501 of Regulation D promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Holder to utilize the information made available by the Company to evaluate the
merits and risks of and to make an informed investment decision with respect to
the proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own the Securities.
Holder is able to bear the risk of such investment for an indefinite period and
to afford a complete loss thereof.

 

d.       Legend. The Holder understands that the Securities have been issued (or
will be issued in the case of the Conversion Shares) pursuant to an exemption
from registration or qualification under the Securities Act and applicable state
securities laws, and except as set forth below, the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

2 

 

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

e.       Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Securities
is effective under the Securities Act, (ii) following any sale of such
Securities pursuant to Rule 144 (as defined herein) (assuming the transferor is
not an affiliate of the Company), (iii) if such Securities are eligible to be
sold, assigned or transferred under Rule 144 and the Subscriber is not an
affiliate of the Company (provided that the Holder provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of the Holder’s
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that the Holder provides the Company with an
opinion of counsel to the Holder, in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or (v) if
such legend is not required under applicable requirements of the Securities Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the Commission). If a legend is not required pursuant
to the foregoing, the Company shall no later than three (3) business days
following the delivery by the Holder to the Company or the transfer agent (with
notice to the Company) of a legended certificate representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable),
together with any other deliveries from the Holder as may be required above in
this Section 4(e), as directed by the Holder, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program and such Securities are Conversion Shares, credit the aggregate
number of shares of Common Stock to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Holder, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of the Holder or its designee. The Company shall
be responsible for any transfer agent fees or DTC fees with respect to any
issuance of Securities or the removal of any legends with respect to any
Securities in accordance herewith, including, but not limited to, fees for the
opinions of counsel rendered to the transfer agent in connection with the
removal of any legends.

 

3 

 

 

f.       Restricted Securities. The Holder understands that: (i) the Securities
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Holder shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
the Holder, in a form reasonably acceptable to the Company, to the effect that
such Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Holder
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
promulgated thereunder; and (iii) neither the Company nor any other Person is
under any obligation to register the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

5.      Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to the Holder:

 

a.      Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Exchange Documents”) and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors of the Company or the Company’s stockholders in
connection therewith, including, without limitation, the issuance of the r
Preferred Shares, and the reservation for issuance and issuance of Conversion
Shares issuable upon conversion of the Preferred Shares have been duly
authorized by the Company's Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and any Other Agreement (as defined herein) have
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

b.      Organization and Qualification. Each of the Company and its subsidiaries
(the “Subsidiaries”) are entities duly organized and validly existing and in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted and as presently proposed to be
conducted. Each of the Company and each of its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Exchange Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents. Other than its Subsidiaries, there is no
Person (as defined below) in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest. “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.

 

4 

 

 

c.      No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares and reservation for issuance and issuance of the Conversion
Shares) will not (i) (i) result in a violation of the Articles of Incorporation
(as defined below) or other organizational documents of the Company or any of
its Subsidiaries, any capital stock of the Company or any of its Subsidiaries or
Bylaws (as defined below) of the Company or any of its Subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of The NASDAQ Capital Market (the
“Principal Market”) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected except, in the case of clause (ii) or (iii) above, to the extent
such violations that could not reasonably be expected to have a Material Adverse
Effect.

 

d.      No Consents. Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date of this
Agreement, and neither the Company nor any of its Subsidiaries is aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents. The Company is not in violation
of the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future. The Company has obtained all necessary
consents and approvals from the Principal Market, including, if required, a
Listing of Additional Shares application covering the listing of the Conversion
Shares with the Principal Market.

 

e.      Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Holder contained herein, the offer and issuance by the
Company of the Securities is exempt from registration under the Securities Act.
The offer and issuance of the Securities is exempt from registration under the
Securities Act pursuant to the exemption provided by Section 3(a)(9) thereof.
The Company covenants and represents to the Holder that neither the Company nor
any of its Subsidiaries has received, anticipates receiving, has any agreement
to receive or has been given any promise to receive any consideration from the
Holder or any other Person in connection with the transactions contemplated by
the Exchange Documents.

 

f.      Issuance of Securities. The issuance of the Preferred Shares is duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof. Upon issuance or conversion in accordance with the Certificate of
Designations, the Conversion Shares, when issued, will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

 

5 

 

 

g.      Transfer Taxes. As of the date of this Agreement, all share transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the issuance of the Preferred Shares to be exchanged with the
Holder hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

 

h.      Equity Capitalization. Except as disclosed in the SEC Documents (as
defined below): (i) none of the Company’s or any Subsidiary’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or any Subsidiary; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act; (vi) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the in the Company’s filings with the
Commission (the “SEC Documents”) which are not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or could not have a Material Adverse Effect. The Company has
furnished to the Holder true, correct and complete copies of the Company’s
Articles of Incorporation, as amended and as in effect on the date hereof (the
“Articles of Incorporation”), and the Company’s bylaws, as amended and as in
effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto that have not been
disclosed in the SEC Documents.

 

(i)      Shell Company Status. The Company is not and has never been an issuer
identified in Rule 144(i)(1) of the Securities Act. The Company is, and has been
for a period of at least 90 days, subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act.

 

6.       Additional Acknowledgments. The Holder and the Company confirm that the
Company has not received any consideration for the transactions contemplated by
this Agreement. Pursuant to Rule 144 promulgated by the Commission pursuant to
the Securities Act and the rules and regulations promulgated thereunder as such
Rule 144 may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule 144, the holding period of the Preferred Shares (including the Conversion
Shares upon conversion of the Preferred Shares) tacks back to October 30, 2015,
the issue date of the Exchange Securities. The Company agrees not to take a
position contrary to this paragraph.

 

6 

 

 

7.      Waiver of Registration Rights.

 

The Holder waives any rights the Holder may have had with respect to
registration of the Exchange Securities under the Securities Act and confirms
that the Company is under no obligation to register the Securities pursuant to
the Securities Act.

 

8.      Miscellaneous.

 

a.      Limitations on Issuances and Financings. For as long as the Holder or
any Other Holder or permitted assignee or successor of the Holder or any Other
Holder (other than pursuant to an open market sale), holds Preferred Stock
solely issued in exchange for Series A Preferred Stock, other than in connection
with (i) full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not primarily for the purpose of
raising capital, (iii) the Company’s issuance of Common Stock or the issuances
or grants of options to purchase Common Stock to employees, directors, and
consultants that have been approved by a majority of the independent members of
the board of directors of the Company or in existence as such plans are
constituted on the date of this Agreement, (iv) the Company’s issuance of
securities upon the exercise or exchange of or conversion of any securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement on the terms in effect on
the date of this Agreement,  (v) an issuance by the Company of securities
resulting from the conversion of the Preferred Stock, (vi) the Company’s
issuance of Common Stock or the issuances or grants of options to purchase
Common Stock to consultants and service providers, and (vii) any and all
securities required to be assumed by the Company by the terms thereof as a
result of any of the foregoing even if issued by a predecessor acquired in
connection with a business combination, merger or share exchange, the Company
shall not issue any Common Stock or securities convertible into or exercisable
for shares of Common Stock (or modify any of the foregoing which may be
outstanding) to any person or entity solely for capital raising purposes or
incur any financing or incremental commercial debt, without the express written
consent of holders of at least a majority of the then outstanding Preferred
Stock that was issued in exchange for the Series A Preferred Stock.

 

b.      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.

c.      Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be governed by and construed under the laws of the State of New York without
regard to the choice of law principles thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of New York located in The City of New York, Borough of Manhattan for
the adjudication of any dispute hereunder or in connection herewith or therewith
or with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

d.      Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

7 

 

 

e.      Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

f.      Notices. Any notice or communication permitted or required hereunder
shall be in writing and shall be deemed sufficiently given if hand-delivered or
sent (i) postage prepaid by registered mail, return receipt requested, or (ii)
by facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.

 

If to the Company, to: Dataram Corporation   777 Alexander Road, Suite 100  
Princeton, NJ 08540   Attention:  Chief Executive Officer

 

If to Holder, to the address set forth on the signature page of the Holder      

g.      Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.

h.      Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

i.      Headings. The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.

 

i.      Independent Nature of the Holder’s Obligations and Rights. The
obligations of the Holder under the Exchange Documents are several and not joint
with the obligations of any other holder of Exchange Securities (each, an “Other
Holder”) under any other agreement to exchange Series A Preferred Stock and/or
Warrants (each, an “Other Agreement”), and the Holder shall not be responsible
in any way for the performance of the obligations of any Other Holders under any
Other Agreement. Nothing contained herein or in any Other Agreement, and no
action taken by the Holder pursuant hereto or any Other Holder pursuant to any
Other Agreement, shall be deemed to constitute the Holder or any Other Holder
as, and the Company acknowledges that the Holder and the Other Holders do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Holder and any Other Holder
are in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Exchange Documents, any
other agreement or any matters, and the Company acknowledges that the Holder and
the Other Holders are not acting in concert or as a group or entity, and the
Company shall not assert any such claim, with respect to

8 

 

 

such obligations or the transactions contemplated by the Exchange Documents and
any Other Agreement. The decision of the Holder to acquire the Securities
pursuant to the Exchange Documents has been made by the Holder independently of
any Other Holder. The Holder acknowledges that no Other Holder has acted as
agent for the Holder in connection with the Holder making its acquisition
hereunder and that no Other Holder will be acting as agent of the Holder in
connection with monitoring the Holder’s Securities or enforcing its rights under
the Exchange Documents. The Company and the Holder confirm that the Holder has
independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
The Holder shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any of the Other Agreements, and it shall not be necessary for any Other
Holder to be joined as an additional party in any proceeding for such purpose.
To the extent that any of the Other Holders and the Company enter into the same
or similar documents, all such matters are solely in the control of the Company,
not the action or decision of the Holder, and would be solely for the
convenience of the Company and not because it was required or requested to do so
by the Holder or any Other Holder. For clarification purposes only and without
implication that the contrary would otherwise be true, the transactions
contemplated by the Exchange Documents include only the transaction between the
Company and the Holder and do not include any other transaction between the
Company and any Other Holder.

j.      Most Favored Nation. The Company hereby represents and warrants as of
the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Other Holder in any Other Agreement, is or will
be more favorable to such Other Holder than those of the Holder and this
Agreement. If, and whenever on or after the date hereof, the Company desires to
enter into an Other Agreement, then (i) the Company shall provide prior written
notice thereof to the Holder and (ii) upon execution by the Company and such
Other Holder of such Other Agreement, if the Holder of then holding outstanding
shares of Preferred Stock reasonably believes that any of the terms and
conditions appurtenant to such Other Agreement are more favorable than the terms
and conditions granted to the Holder hereunder, upon written notice to the
Company by such Holder within five trading days after receiving such notice, the
Company shall amend the terms of this transaction as to such Holder in an
economically and legally equivalent manner such that the Holder shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Other Agreement, provided that upon written notice to the
Company at any time the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Agreement or the Securities (as the case may be) shall apply
to the Holder as it was in effect immediately prior to such amendment or
modification as if such amendment or modification never occurred with respect to
the Holder.

k.      Reporting Status. For a period of two (2) years from the date hereof,
the Company shall timely file all reports required to be filed with the
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the Company shall continue to timely file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise no longer require or permit such filings. At any time during the
period commencing from the date hereof and ending at such time that all of the
shares of Common Stock issuable upon conversion of the Preferred Stock (the
“Underlying Shares’) may be sold without the requirement for the Company to be
in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to Holder’s other available remedies,
the Company shall pay to Holder, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Underlying Shares, an amount in cash equal to one percent (1.0%) of the
greater of (x) the product of (A) the aggregate number of shares of Underlying
Shares to which the Holder is entitled pursuant to the number of shares of
Preferred Stock then held and

9 

 

 

(B) the Closing Sale Price of the Common Stock on the Trading Day immediately
preceding the day of a Public Information Failure and (y) the Stated Value of
the Preferred Stock then held by the Holder; and on every thirtieth (30th) day
(pro rated for periods totaling less than thirty days) thereafter until the
earlier of (a) the date such Public Information Failure is cured and (b) such
time that such public information is no longer required  for Holder to transfer
the Underlying Shares pursuant to Rule 144.  The payments to which Holder shall
be entitled pursuant to this Section 8(k) are referred to herein as “Public
Information Failure Payments.”  Public Information Failure Payments shall be
paid on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
business day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit Holder’s right to pursue
actual damages for the Public Information Failure, and Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
Terms not otherwise defined in this section shall have the meanings ascribed to
them in the Certificate of Designations.

l.      Listing. The Company shall use reasonable best efforts to promptly
secure the listing or designation for quotation (as the case may be) of all of
the Conversion Shares upon the Principal Market or any other national securities
exchange or automated quotation system, upon which the Common Stock is then
listed or designated for quotation (as the case may be) (subject to official
notice of issuance) (but in no event later than the date of this Agreement) and
shall use reasonable best efforts to maintain such listing or designation for
quotation (as the case may be) of all Conversion Shares from time to time
issuable under the terms of this Agreement on such national securities exchange
or automated quotation system. The Company shall maintain the Common Stock’s
listing or authorization for quotation (as the case may be) on the Principal
Market, The New York Stock Exchange, the NYSE MKT, the Nasdaq Global Market, the
Nasdaq Global Select Market, the OTCQB or the OTCBB (each, an “Eligible
Market”). Neither the Company nor any of its Subsidiaries shall take any action
which could be reasonably expected to result in the delisting or suspension of
the Common Stock on an Eligible Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 8(l).

m.      Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Holder in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and if the Holder effects a pledge of
Securities it shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any Other Agreement. The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Holder.

 

(Signature Pages Follow)

10 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

DATARAM CORPORATION

 

 

 

By: ____________________________________

Name: David A. Moylan

Title: President and Chief Executive Officer (CEO)

 

 

 

HOLDER: [_________]

 

 

 

By:____________________________________

 

Election to Received Preferred Stock: (check here)__________

 

Address for Notices:

__________________________________________

__________________________________________

__________________________________________

__________________________________________

 

Address for delivery of Securities:

__________________________________________

__________________________________________

__________________________________________

__________________________________________

 

